The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Currently, claims 1-2, 8, and 12-17 are pending in the instant application.  Claim 12 has been withdrawn from consideration as being drawn to a nonelected invention.  Claims 3-7 and 9-11 have cancelled and claim 12 has been withdrawn.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  This action is FINAL.

Claims 1-2, 8, 13-17 are under examination with regard to SEQ ID NO 1-8.
The objection of claim 1 is withdrawn in view of the amendment to the claims.  
The declaration under 37 CFR 1.132 filed 11/19/2020 is insufficient to overcome the rejection of claims 1, 2, 3 as obvious over MAlarstin in view of Kathiresan and Mega, claims 1, 2, 8, 13-15, and 17 as obvious over Malarstig in view of Kathiresan, Peng, and Kuman and claims 16 as obvious over Malarstig in view of Kathiresan, Peng and Kuman and further in view of Uchiyama based upon the assertions in the declaration that association is not the same as prediction because the facts are not germane to the rejection at issue and the showing is not commensurate in scope with the claims.  The declaration is addressed in more detail in the response to argument section below. 


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341) and Mega et al. (Circulation, 2009, 120:S1144).  This rejection was previously presented and is reiterated below. 
Malarstig teaches a genome wide association study to determine risk of atherothrombosis.  Malarstig teaches determining polymorphism at SNP position rs17465637, rs6725887, rs9818870, rs12526453, rs1333049, rs1746048, rs9982601, and rs10455872 (position 27 of SEQ ID NO 1-8) and association of loci with atherothromobsis (see table 1) Malarstig teaches the SNPs are replicated susceptibility loci for coronary artery disease or myocardial infarctions (see nd column) (cardiovascular risk).  Malarstig further teaches additional genome wide studies for analysis of SNP association, including Kathiresan et al (see table 1) Malarstig further teaches the loci is associated with risk factors as diabetes and blood pressure (see pg. 163, 1st column) (claim 8).   Malarstig further teaches the loci are identified for atherothromobsis (identifying polymorphisms for prediction of cardiovascular disease).  Therefore Malarstig teaches detecting identity of nucleotides at position 27 of SEQ ID NO 1-8. However Malarstig does not teach detecting the nucleotides in a biological sample by direct sequencing, primer extension, probe hybridization, nucleic acid amplification, or restriction endonuclease digestion and size separation or teach administering an agent with hypolipemic capabilities. 
Kathiresan et al. teaches a genome wide association of directly genotyping SNPs by probe hybridization using genechips.  Kathiresan teaches obtaining samples from subjects that age and sex were determined (see study design and samples) (claim 8).  Genotyping by gene chip hybridization assays encompasses detecting the identity of nucleotides by probe hybridization.  Furthermore,  Kathiresan teaches rs17465637 (table 2), rs1746048 (table 1) and teaches rs6725887 (table 3), rs12526463 (table 3).
Mega teaches rs1333049 C allele is associated with recurrent coronary events and teaches those treated with moderate statin therapy who were carriers with a C allele benefit from intensive versus moderate statin therapy.  Mega teaches that rs1333049 is associated with a trend towards increased risk of recurrent CHD/MI in patients who receive moderate statin therapy following an ASC (see page 2) and teach more intensive therapy for carriers of C allele of rs133049. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known method of genome wide association by . 
Response to Arguments
The response traverses the rejection on pages 4-13 of the response mailed 11/19/2020.  The response asserts one of ordinary skill would not have been motivated to combine the teaching of Malarstig, Kathiresan, and Mega.  The response points to the declaration and asserts that the declaration by Dr. Carrera provides clarification regarding the teaching of Malarstig.  The response and Dr. Carrera asserts that the Malarstig is a review and the 13 SNPs that have been identified to be associated with ahterothrombotic clinical trials and association is not the same as prediction and association is necessary but not sufficient for prediction.  While the declaration by Dr. Carrera addresses different models of association and prediction. The response and Dr. Carrera both asserts that the while Malarstig teaches association between SNPs and thromboembolic clinical traits, Malarstig does not mention any of predication, discrimination, calibration, or reclassification.  The response and Dr. Carrera assert that the pending claims are based on prospective cohort’s studies and include the evaluation of incremental value of inclusion of genetic markers to established standard risk markers.   This response has been reviewed but not found persuasive as this is not commensurate in scope with the claims as the 
The declaration by Dr. Carrera continues to assert that Malarstig does not indicate how to use the association information in relation to the 13 SNPs to improve cardiovascular risk estimation.  The response asserts that Malarstig does not answer the question how should the genetic information be combined with classical risk factors and this point is not obvious to a person having ordinary skill in the art. This response has been reviewed but not found persuasive.  This is not a legal standard for obviousness rejection.  Malarstig does not need to answer a question of how the genetic information can be combined with classical risk factors.   Obviousness may be established by combining or modifying the teaching of the prior art to product the claimed invention where there is some teaching suggestion or motivation to do so founded either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In the instant case the skilled arts based on the teachings of  Malarstig would have been motivated to detect the nucleotide loci of the 13 SNPs disclosed by Malarstig because Malarstig teaches these SNPs are identified for atherothromobosis.  Malarstig was not cited to teach improving cardiovascular risk estimation or how the genetic information is combined with classical risk factor, Malarstig was cited to teach the association of the claimed 8 SNPs with cardiovascular risk.  
The response and Dr. Carrera further address Malarstig and asserts that the reason to include only the SNP s associated with CHD independently of classical cardiovascular risk factor 
Dr. Carrera and the response asserts that even if a skilled artisan were to select 8 SNPs from table 1 to include a SNP panel such SNPs would be selected on the basis of their odds ratio and p values.  Dr Carrera asserts that the skilled artisan would not have selected SEQ I DNO 8 and SEQ ID NO 2 as there is no p value listed in table 1 and would have selected two SNPs that are not included in the set of SNPs included in the pending claims.  This response has been reviewed but not found persuasive.  There are no teachings in Malarstig that teach away from SEQ I D NO 2 or SEQ ID NO 8 not being associated with cardiovascular risk.  Even arguendo, the claims require selecting the human subject with at least one of the said polymorphisms and does not require that all 8 of the SNPs are predictive.  Additionally the skilled artisan would have 
 The response and Dr. Carrera conclude that the claimed invention could not be derived from Kathiresans work because the skilled person would not arrive at the 8 SNPs of the pending claims because Kathiresan provides 10 SNPs and does not include SEQ ID NO 3, 5, and 8.  Dr. Carrera further asserts that Malarstig and Kathiresan table of SNPs would not be combined because they are associated with different risk factors, Malarstig is associated with cardiovascular disease and MI while Kathiresan is associated with early onset MI but the p values and odds ratio are not comparable between reports.  Dr. Carrera further asserts that like Malarstig, Kathiresan does not state how to use the information of the 8 SNPs to improve cardiovascular risk estimation and is not obvious to a person having ordinary skill in the art and is solved in the above identified application. Dr. Carrera further addresses Kathiresan study with respect the SNPs tested for association of early onset MI which make up only a fraction of all cardiovascular disease cases and the NSPs described by Kathiresan are directed to only early-onset MI and the predictive value of the SNPS cannot be extrapolated to all cardiovascular diseases.  This response has been reviewed but not found persuasive.   This response has been reviewed but not found persuasive.  As addressed above, the claims are directed to cardiovascular risk estimation or predication, discrimination, calibration or reclassification of cardiovascular risk.  The claims merely require selected a subject with one of the claimed SNPs 
Dr. Carrera further address Mega and asserts that Mega analyzes only one SNP and Mega does not address the issue of primary prevent and incident coronary events and does not mention predication, discrimination, calibration or reclassification as recommended by the AHA statement.  Dr. Carrera further address that Mega does not provide any guidance on how a skilled person should combine the genetic information with classical risk factors to provide estimation of cardiovascular risk.  The declaration and response has been reviewed but not found persuasive.  The declaration and response appears to be based on a clinical standard however this clinical standard is not claimed, for example the claims do not require discrimaation, calibration or reclassification of SNP with disease events.  This rejection is not found persuasive because the claims are not commensurate in scope with the declaration and the legal standard of obviousness has been met.  Specifically the claims do not require estimating cardiovascular risk using a claimed SNP panel.  As address in the rejection above, the ordinary artisan would have been motivated to include probe hybridization analysis as was known in the art by Kathireasn to detect the 8 SNPs as taught by Malartistg and the skilled artisan would have been further motivated to identify one polymorphism for treatment and prediction of cardiovascular disease, as taught by 
Claims 1-2, 8, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341), Peng (Clin Chem Lab Med 2009, 47(8): 917-922) and Kumar (Crit Pathways in Cardiol, 2009, 8:104-111).
Malarstig teaches a genome wide association study to determine risk of atherothrombosis.  Malarstig teaches determining polymorphism at SNP position rs17465637, rs6725887, rs9818870, rs12526453, rs1333049, rs1746048, rs9982601, and rs10455872 (position 27 of SEQ ID NO 1-8) and association of loci with atherothromobsis (see table 1) Malarstig teaches the SNPs are replicated susceptibility loci for coronary artery disease or myocardial infarctions (see pg 160, 2nd column) (cardiovascular risk).  Malarstig further teaches additional genome wide studies for analysis of SNP association, including Kathiresan et al (see table 1) Malarstig further teaches the loci are associated with risk factors including diabetes and blood pressure (see pg. 163, 1st column) (claim 8).   Malarstig further teaches the loci are identified for atherothromobsis (identifying polymorphisms for prediction of cardiovascular disease).  Therefore Malarstig teaches detecting identity of nucleotides at position 27 of SEQ ID NO 1-8. However Malarstig does not teach detecting the nucleotides in a biological sample by direct sequencing, primer extension, probe hybridization, nucleic acid amplification, or restriction endonuclease digestion and size separation and does not teach administering antiarrhythmic agent, agent with hypolipemic capabilities, antihypertensive agent, inotropic agent, or antianginal agent. 
Kathiresan et al. teaches a genome wide association of directly genotyping SNPs by probe hybridization using genechips.  Kathiresan teaches obtaining samples from subjects that 
Peng teaches rs1333049 is important for the pathogenesis of coronary artery disease and myocardial infarction (see introduction).  Peng teaches patients with MI had higher frequencies of the CC genotype or C allele at rs1333049 (see results, pg. 918).  Peng further teaches association of rs1333049 with clinical outcome after MI following treatment with aspirin, ACEI, beta-blocker, or statin (see table 4).  While Peng demonstrates that the C allele is not significantly associated with outcome, the C allele is associated with risk of MI and Peng demonstrates therapies for subjects with risk of MI in table 1. 
Kumar teaches recommendations for prevent of patients with atherothrombosis and risk factors.  Kumar teaches guidelines recommend preventative therapies including antiplatelet therapy, lipid-lowering agent, angiotensin-converting enzyme inhibitor or angiotensin receptor blocker, or beta-blocker.  Kumar teaches administering antihypertensive agents including  ACE inhibitors, Ca channel blockers, diuretics (see figure 1) (claim 14-15, 17)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known method of genome wide association by probe hybridization in biological samples as taught by Kathiresan in the method of Malastrig as was known in the art and include identification of subjects for treatment and prediction of cardiovascular disease as taught by Peng and Malastrig.  The ordinary artisan would have been motivated to include probe hybridization analysis as was known in the art and taught by Kathiresan to detect nucleotide loci at position 27 of SEQ ID NO 1-8 in biological samples as . 
Response to Arguments
The response traverses the rejection on pages 14 of the remarks mailed 11/19/2020.  The response points to the declaration of Dr. Carrera.  Dr. Carrera asserts that Peng analyzed just one SNP of the recited claims and although Peng is associated with MI risk it does not demonstrate increased in predictive capacity over current standard cardiovascular risk assessement methods.  This response has been reviewed but not found persuasive.  The claims do not require selecting a subject with all 8 SNPs but merely one SNP, additionally the claims do not require increased predictive capacity over current standard cardiovascular risk assessment.  In the instant case, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that it was not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex, Inc.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341), Peng (Clin Chem Lab Med 2009, 47(8): 917-922) and Kumar (Crit Pathways in Cardiol, 2009, 8:104-111) as applied to claims 1-2, 8, 13-15, and 17  above, and further in view of Uchiyama et al. (J. Stroke and Cerebrovascular Disease, 2009, Vol 18, p 482-490).
The method of Malarstig in view of Kathiresan, Peng, and Kumar is set forth in section 10 above.  While Malarstig in view of Kathiresan, Peng, and Kumar teach administering antiplatelet therapy, Malarstig in view of Kathiresan, Peng, and Kumar does not teach administering a therapy that is a phosphodiesterase inhibitor.  
However, Uchiyama teaches administering cilostazol as an antiplatlet agent for patients with atherothrombotic disease.  Uchiyama teaches cilostazol is a vasodilator and phosphodiesterase inhibitor (see pg. 483) and has significant protective effect against recurrence of vascular events in patients with atherothrombosis (See pg 488)..
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use known antiplatlet agents that are phosphodiesterase inhibitors as taught by Uchiyama in the method of Malarstig in view of Kathiresan, Peng, and Kumar because Uchiyama teaches cilostazol has a significant protective effect against the recurrence of vascular events in patients with atherothrombosis.  The ordinary artisan would have had a reasonable expectation of success and been motivated to use a known antiplatelet agent that has a significant protective effect against vascular events in patients with risk of atherothrombosis, as taught by Uchiyama in the method of Malarstig in view of Kathiresan, Peng, and Kumar because the method of Malarstig in view of Kathiresan, Peng, and Kumar . 
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. The response asserts that Uchiyman fails to remedy the deficiencies of the combination of Malarstig, Kathiresan, Peng and Kumar and does not render the claimed invention obvious, however as addressed above Malarstig, Kathiresan, Peng and Kuman and further in view of Uchiyman render the claimed invention obvious for reasons stated above.  


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W/F from 6-8am and 4pm-8pm and Th from 12-2pm and 4-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or  proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634